Case 1:20-cv-00069-KD-C Document 32 Filed 10/29/20 Pageilof2 PagelD#: 223

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
LAURA BURKS, *
Plaintiff, *

*

v. Civil Action: 1:20-C V-0069-KD-C

COASTAL ALABAMA COMMUNITY *

COLLEGE, *
Defendant. *
NOTICE OF SERVICE

COMES NOW, Plaintiff Laura Burks, by and through undersigned counsel, and gives
Notice of Service of Discovery as following:
Notice of Deposition for Linda Caldwell on November 17, 2020;

Notice of Deposition for Michelle Dexter Sylvester on November 19, 2020.

Done this 29"" day of October 2020.

Respectfully submitted,

/s/ Thomas M. Loper
Thomas M. Loper
ASB #: 8947-057L

LOPER LAW LLC

452 Government Street, Suite E
Mobile, AL 36602

Phone: (251) 288-8308

tloper@loperlawllc.com

Attorney for Plaintiff
Case 1:20-cv-00069-KD-C Document 32 Filed 10/29/20 Page 2of2 PagelD #: 224

CERTIFICATE OF SERVICE

I hereby certify that on the 29" day of October 2020, the foregoing notice was served on
the following via electronic mail/ and or U.S. Mail:

Windy Bitzer, Esq.

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123

Mobile, AL 36601

Phone: (251) 432-5511

whitzer@handfirm.com

Roger Bates, Esq.

Tracy Davis, Esq.

HAND ARENDALL HARRISON SALE LLC
1801 5th Ave. North, Suite 400

Birmingham, AL 35203

Phone: (205) 324-4400

rbates@handfirm.com
tdavis@@handfirm.com

/s/ Thomas M. Loper
Attorney for Plaintiff

 
